 Inthe MatterOf HART'S BAKERY, INC.andBAKERY &CONFECTIONERYWORKERS INTERNATIONAL UNION OF AMERICA, LOCAL 199, AFLCase No. 14-CA-149.-Decided June 20, 1950DECISION AND ORDEROn March 2, 1950, Trial Examiner Myers D. Campbell, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding that-the Respondent-Employer had engaged in and was engaging in certain.unfair labor practices affecting commerce, and recommending that it.ceaseand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent and the General Counsel filed exceptions tothe Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with.this case to a three-member panel [Chairman Herzog and Members.Murdock and Styles].As the Trial Examiner found, the Respondent operates a bakery-at Sikeston, Missouri.During 1948, it purchasedraw materials and_supplies valued in excess of $100,000, of which approximately 90percent was received from outside the State of Missouri.During:the same period, the Respondent sold bakery products valued inexcess.of $313,000, of which approximately 3 percent, or only $9,390, wasshipped to points outside the State.Upon these facts, the Trial Examiner found that the Respondentwas engaged in commerce within the meaning of the Act; that its:activities had a. close, intimate, and substantial relation tocommerce;and that its unfair labor practices tended to lead to. labor disputesburdening and obstructing commerce.We have generally held that bakeries are essentially local opera-tions,' and that it will not effectuate the policies of the Act to assert.jurisdiction over them.We have further held that volumeof busi-ness is onlyone of the criteria to be considered in establishing anexception.2In thiscase, theRespondent's business is a relatively'Sta-Kleen Bakery, Inc., 78NLRB 798.2Lewis Brothers Bakeries, Inc.,86 NLRB 1326.90 NLRB No. 77.463 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDsmall local enterprise whose character .is not changed by the smallamount of out-of-State sales.We believe that the interruption ofits operations by a labor dispute could have only a remote and insub-stantial effect on commerce.We find, therefore, that the assertion ofjurisdiction in this case would not effectuate the policies of the Act.3Accordingly, we shall dismiss the complaint in its entirety.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint against Hart'sBakery, Inc., Sikeston, Missouri, be, and it hereby is, dismissed.MEMBER STYLES, dissenting :The Respondent is engaged in a manufacturing operation.Thetotal value of the Respondent's raw materials and finished productswhich are transported in interstate commerce. is clearly substantial.Under these circumstances I am of the opinion that the policies ofthe Act would best be effectuated by asserting jurisdiction. I wouldtherefore proceed to a consideration of the merits of this case.INTERMEDIATE REPORT AND RECOMMENDED ORDERGlen L. Koller, Esq.,of St. Louis, Mo., for the General Counsel.David E. Blanton, Esq.,andHarry C. Blanton, Esq.,of Sikeston, Mo., andHarold F. Hecker, Esq.,of St. Louis, Mo., for the Respondent.STATEMENT OF TIME CASEUpon an amended charge filed on March 31, 1949,by Bakery&ConfectioneryWorkers International Union,Local 199,AFL.; herein called the Union, theGeneral Counsel for the NationalLabor RelationsBoard,herein respectivelycalled General Counsel and the Board,by the Regional Director for the Four-teenth Region(St.Louis,Missouri),issued hiscomplaintdated July 8, 1949,against Hart's Bakery, Inc., of Sikeston,Missouri,herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3),and Section 2 (6) and(7) of theLaborManagement RelationsAct, 1947, 61Stat. 136, herein called the Act.Copies of the complaint,the amended charge,and notice of hearing thereon were duly served upon the Respondent and theUnion.With respectto the unfair labor practices,the complaint alleged in substancethat from about November 1 to December18, 1948,the Respondent,by its officersand agents,interfered with,restrained,and coerced its employees in the exerciseof their rights guaranteed in Section7 of the Act,by questioning employees abouttheir own and others'union memberships,activities,and sentiments;promisingbenefit for refusal to support the Union, and threatening reprisals for joining.3SeeHaleston Drug Stores,Inc.,86 NLRB 1166, and cases citedtheiein. HART'S BAKERY, INC.and supporting the Union; offering a bribe to one employee and promotion toanother to reveal namesof unionadherents ; engaging in surveillance of em-ployees' union activity ; committing assault and battery upon one employee ;discharging Norman Eifert and Elmer Gilliland, Jr., on November 14, 1948, dis-charging Dewey Price and Weldon Cunningham on November 17, 1948, and there-after refused to reinstate them because of their activity on behalf of the Union.The Respondent in its answer, duly filed on July 18, 1948, admitted its corporateexistence and the jurisdiction of the Board, and the discharge of Eifert and Gilli-land and alleged the discharges were for cause, but denied the discharge ofPrice and Cunningham and alleged the fact to be that they voluntarily resignedand had not requested reinstatement, and that the Union did not desire to pressthe charges and had requested dismissal of the complaint, and that Respondenthad not engaged in any unfair labor practices.Pursuant to notice, hearing was held in Sikeston, Missouri, August 30, 31,and September 1, 1949, before the undersigned Trial Examiner, duly designatedby the Chief Trial Examiner. The General Counsel and the Respondent partici-pated in the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence pertaining tothe issues.The Union did not appear.At the opening of the hearing the Respondent objected to the introduction of.the charge in evidence upon the ground that the charging party, the Union, hadrequested the Regional Director to withdraw the charge. The Regional Directorhad rejected the request and the undersigned overruled the objection.At the close of the General Counsel's case the undersigned granted Respondent'smotion to strike the statements of conversation as to Poyner and L. S. Hartzog,and reserved ruling on Respondent's motions to strike certain testimony regard-ing discrimination, and dismiss. part of the complaint regarding discharge ofPrice and Cunningham. The motions were renewed at the close of all of theevidence and the undersigned made the same rulings.The motions on which ruling was reserved are now disposed of in accordancewith the considerations, findings, and conclusions herein.The parties were granted time for filing briefs and proposed findings of factand conclusions of law.A brief was filed by counsel for the General Counseland brief and proposed findings of fact and conclusions of law by counsel forthe Respondent!Upon the entire record in the case and from his observation of the witnesses,and consideration of the contentions of the parties, the undersigned makesthe following :FINDINGSOF FACT21.THE BUSINESS OF THE RESPONDENTThe Respondent, Hart's Bakery, Inc., a Missouri corporation, with its principaloffice and place of business at Sikeston, Missouri, is and has been engaged in theoperation of a bakery.During the year 1948 the Respondent purchased andITime for filing briefs was extended and the briefs were received October 17, 1949.2 In making the findings herein, the undersigned has considered and weighed the entireevidence and the briefs presented. It would needlessly burden this Report to evaluate allthe testimony on-disputed points.Such testimony or other evidenceas isin conflict withthe findings herein is not credited.903847-51-vol. 90-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived at its Sikeston operations raw materials and supplies valued in excessof $100,000, approximately 90 percent of which, was received at its Sikestonoperations from points outside the State of Missouri.During the same periodthe Respondent produced and sold at its Sikeston operations products valued inexcess of $313,000, approximately 3 percent of which was shipped from its Sikes-ton operations to points outside the State of Missouri.The foregoing findings of fact, based upon a stipulation of the General Counseland the Respondent establishes and it is found that the Respondent is and wasengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDBakery & ConfectioneryWorkersInternational Union of America,Local 199,AFL, is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe Union began a campaign to organize Respondent's employees in Octoberand the first part of November 1948.Organizers began calling on the employeesindividually at their respective homes, and it was not disputed that the Re-spondent soon knew of the campaign. Respondent's officers and supervisorsconferred with numerous employees about union sympathies, membership andits prospects, and entered into a consent election agreement, and thereafterand before the election was held on December 17, 194S, prepared and issued toeach employee, a letter stating the Respondent's position and opinion on thematter of voting for or against the Union.' A Board representative andRespondent's officers agreed upon a list of employees eligible to vote and oneof the dischargees herein was not permitted to cast his ballot in the election.The Union won the election and became the authorized bargaining representa-tive of Respondent's employees.Bargaining negotiations were instituted andresulted in the execution of a contract between the Union and the Respondent.The Union had filed a charge against the Respondent on November 25, 1948,and amended the charge on March 31, 1949, by the addition of two otheremployees, Price and Cunningham, as having been discriminatorily discharged.On April 16, 1949, the Union requested the Regional Office of the Board todismiss the charges and take no further action.The Regional Director deniedthe request'B. Interference, restraint, and coercionIt was undisputed that during the organizational campaign between November1 and December 18, 1948, the Respondent's officers and supervisors interrogatedmost of the employees about the Union.The Respondent contended that it didconfer and discuss with its employees the matter of their joining a union andadvised the employees that in its opinion it would not be to their benefit, butthat the discussions were merely expressions of Respondent's views and werenot accompanied by any threats or other acts of coercion.Respondent's Exhibit 5.Board Rules and Regulations Section 203.9 providesinter alla,"Any such charge may bewithdrawn, prior to thehearing, onlywith the consent of the Regional Director with whomsuch chargewas filed." HART'S BAKERY, INC.-467Weldon E. Cunningham' was employed by the Respondent as a sponge mixerinMarch 1948 and became a dough mixer in about 3 months and later autility employee until the latter part of November 1948.He testified that he signed a union card in October 1945 and conversed withfellow employees in and outside the bakery about the Union.He also discussedunionization with Dowdie Hartzog, production manager and John McCrory, salesmanager.The first such conversation occurred in October 1948 when a new mailwas hired and Dowdie Hartzog told Cunningham that as he worked with the newemployee "to be very careful of any statement he might make regarding theUnion, or his views on the Unionbecause he[Hartzog] had heard the manworked once before in a union bakery in St. Louis and that they [Respondent]definitely didn't want anything started that would end upin a unionin theirplant-Hart's Bakery plant."Then between November 10 and 14, during the campaign, Dowdie and Cunning-ham again talked about the Union and Cunningham expressed himself as favor-ing the Union and gave his reasons. Dowdie told him he would eventually see hismistake, "that the Union was not out for our own good, the only thing theywere after was to pull what dues they could out of us for their own benefit."That conversation took place the same afternoon that all the employees werecalled out in small groups as they could be relieved by other workers to anautomobile outside the plant where McCrory talked to them.Dowdie directed Cunningham to go out of the plant to the automobile asMcCrory had something he wanted to talk about. Cunningham testified thatwhen he got to the car there were four other employees in the car with McCroryand that McCrory told them his purpose was to have a free-lance discussion of theUnion and to get the employees' ideas on the matter and suggested, "instead ofsigning onwith this bakery union, to form one of our own inside the bakery,and at that time Norman Elfert and myself both made the statement that wedid not think that would work, that it would be more or less a one-sided affair,controlled by the company.He then made the suggestion that we could getsomeone that was not concerned with the bakery-a mediator-to handle theaffairs of the union that we would form ourselves, and asked our opinion onthat, and Norman Eifert and myself both told him that we didn't think thatwould work, that it would not be a large enough affair, that we needed some-thing with a National backing to actually benefit by it in any way."Cunningham further testified that Eifert told McCrory of the tremendous dif-ference in a union wage scale and their own scale and McCrory said he shouldbe able to take the union scale and work out the difference, to a certain extent, tomake the wages more satisfactory to the employees.Cunningham also testified that on November 10, 1948, Dowdie gave him a ridehome and stopped for a drink on the way, where Dowdie "brought the conversa-tion up about the union.He asked me to tell him anything I knew concerningthe union, as to the employees, who was in favor of it or who was not, or if Iknew who was, more or less, the ring leaders who were attempting to organize,and he specifically asked me if Norman Eifert was one of those people that were5The deposition of Cunningham was duly taken at Norfolk,Va., on August 11, 1949, andis of record herein.Although he did not appear in person at the hearing,his testimony iscredited because it appears reasonable in the light of all the record and is fully corroboratedby the credited testimony of other witnesses for the General Counsel, and in part by thetestimony of McCrory and Dowdie Hartzog,witnesses for the Respondent. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrying to organize the Union, and I told him that I didn't know anything aboutanyone else's views on the subject," and he asked me "did I like Eifert's job orwould I like to have it.He said that he didn't think Eifert was going to be therevery much longer, he thought that he was going to let him go."Norman Eifert 6 testified that he was present in the McCrory automobile whenthe foregoing statements were made and fully corroborated Cunningham as tothe interrogation of the employees by McCrory and his attempt to persuade themto form their own union instead of joining the Union and promised that aneffort would be made to increase wages and better the working conditions.John C. McCrory,' sales manager and assistant manager testified that he wasinstructed by L. S. Hartzog, president of the Company, to talk to all the em-ployees with reference to the Union coming into the bakery and he complied byhaving the day employees sent outside the plant to Dowdie Hartzog's automobilein small groups where "I asked them all if they knew anything about the Union.I told them I never worked for a Union and didn't know a thing about it. Iasked them if they were familiar with the Union that was trying to organize. Iasked if they knew these men would tell them the truth, if they knew they werecarrying out the instructions-they were making them believe there were thingsthey could do . . " He denied that he made any statements to any of theemployees that if the Union came in the plant would close or that any of themwould be fired, or that he made any promises of benefits or increases in wages.He was asked : "Did you ask them or talk to them about organizing a companyunion," and answered "I did not. I talked to them. I didn't ask them. I askedthem if they considered or even thought about a company union."McCrory then testified that wages were discussed. "I told them I hoped theyknew what they were doing, and I wondered how much difference there was inthe scale of pay, or I wondered if the scale of pay they were telling them theywould pay would be what they actually get. I told them I wondered if thebakery was paying within 10 cents an hour of what the union was paying, ifthey would still be interested in the union. I told them I was wondering, whatI was trying to find out was, if they were interested in the union just for thedifference in pay, or there was other things going on around the bakery that theystillwanted protection from the union, or words to that effect."He mentionedthe possibility of strikes if the Union came in and his own economic positionin such event.It was not disputed that McCrory also talked to the night shift employees thatsame evening inside the plant. They were called together for that purpose andsubstantially the same statements were made to them as those made to thesmaller groups outside the plant.Cunningham testified that in October 1948 he and Eifert went to Cape Girard-eau,Missouri, primarily to see about a job, but learned of the wage scales atthe bakery they visited, and discussed wage scale with McCrory during theconversation in the automobile on November 11, 1948.The undersigned has considered all of the testimony in regard to Respondent'sinterrogation of and statements to, the employees and is convinced and findsthat Cunningham's version of the conversations, questions, and statements ismore accurate.eThe discharge of Eifert will be discussed later.McCrory's testimony was conflicting and contradictory on theimportant points.Histestimony is not credited. HART'S BAKERY, INNC.It was not disputed that there was an intercommunication system between thefront office and the shop, and that the shop microphone was moved from theceiling to the door close to the mixers during the union organizationalcampaign.The Respondent contended that the move was effected solely for improvement ofuse so thefront office could locate and advise the supervisors of calls and issueinstructions.The General Counsel contended that the microphone was movedfor the purpose of engaging in surveillance of the employees' union activities.The undersigned is convinced and finds that the evidenceis not sufficient tosustainthe allegation of surveillance.Dewey Price, employed by Respondent in March or April 1948, testified thatduring the organizational activities Dowdie asked him if 50 or 100 dollars wouldget the names of employees who had signed the union petition for an election, andhe told Dowdie he didn't want the money. Dowdie denied making the offer.Upon consideration of all the evidence on this point and the lack of any evidenceof signing a union petition for an election by any of the employees, the under-signed is convinced and finds that Respondent did not attempt to bribe an em-ployee to disclose the names of employees engaged in. union activities.The General Counsel also contended that the assault on Eifert, which occurredat a bar at the edge of town the evening after the Board election on December 17,1948, was an act of interference, restraint, and coercion by the Respondent. Itwas undisputed that McCrory and J. W. Hartzog, with two or three of Respond-ent's employees came into the bar that evening and engaged in a fight with Eifert.Later on L. S. Hartzog came in and said something about the cause of the fighthaving occurred that afternoon.There was no evidence that connected theassault at the bar with any union activity on the part of Eifert. It might be in-ferred that his attempt to vote at the Board election was the direct cause of thefight, but the undersigned is convinced that such inference is not warranted uponconsideration of all the evidence on that point and resolves that issueagainstGenerally denying the commission of -unfair labor practices the Respondent,though not desiring a union, asserted that during the course of conferences heldwith its employees, it inquired only to inform its employees of their rights andresponsibilities and the statements and inquiries made were free of threat andcoercion or promise of benefit, did not, in fact, interfere or influence, and werewithin the right and protection of free speech.The Respondent's contention that proof of actual coercionisessential, isresolved against it.8Section 8(c) of the Act provides :The expressing of any views, argument, or opinion, or the disseminationthereof, whether in written, printed, graphic, or visual form, shall not con-stitute or be evidence of any unfair labor practice under any of the provisionsof this Act, if such expression contains no threat of reprisal or force orpromise of benefit.The undersignedfinds that the circumstances of the questioning of the em-ployees about their union views and sympathies by ordering them to leave theirwork and go outside the plant in small groups to an automobile where the ques-tioning occurredand the investigationwas made bythe management, clearly8TennesseeCoachCompany,84 NLRB 703;Dalton TelephoneCompany, 82 NLRB 1001;Standard-Coosa-Thatcher Co.,85 NLRB 1358;Gulfport Transport Company,84 NLRB 613. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDtended to have coercive effect and constituted interference, restraint, and coercion,and the Respondent thereby violated Section 8 (a) (1) of the Act°C.The alleged discriminations1.The discharge of EifertNorman Eifert was employed by the Respondent in April 1946 and began workmixing sponges,then became a dough mixer and was transferred to the bun shopwhen it was opened in August 1948.He received several raises in pay, the lastwas 6 or 8 months before his discharge on November 14, 1948.His wages werenot changed at the time of his transfer to the bun shop although he was givena choice of going on salary or remaining on hourly rate with overtime."The Respondent contended that Eifert was foreman of the bun shop at thetime of his discharge and was a supervisor and not within the purview of theAct.It was not disputed that Dowdie Hartzog,production superintendent,did mostof the hiring of employees at the plant,but during his absence other supervisorsperformed that function.It is clear that the Hartzog brothers retained principalcontrol over all employees including departmental foremen.Dowdie placed Eifert in charge of the bun shop after consultation with L. S.Hartzog, and thereafter Eifert attended all of the monthly meetings of manage-ment and supervisors where personnel and production problems were dis-cussed and instructions given to the foremen.Eifert denied in this hearing, thathe was a foreman and said it was never discussed with him and he never exercisedany of the duties of that office,but admitted that he attended the monthly meet-ings with management.Eifert was a party to a civil suit in State court and his deposition was takentherein and referred to in this case, to wit :Q. At the time you were present to testify at that deposition,I believe youwere under oath,were you not?A. Yes, sir.Q. I will ask you if this question was asked: "Where were you employed?"A. "In the bun shop."Q. "What were your duties?"A. "Mixing bun dough, run the oven and done a little bit of everything."Q. "Are you the fellow who directed the work of the bun shop?"A. "Well,I suppose,you know-I kept it the best I could."Eifert testified he did not say he didn'tgivethose answers but did not remem-ber it.° InN. L. R. B.v. (late City Cotton Mills,1948(C. A. 5), 167 F. 2d 647, the court heldthat the employer's conduct was not protected by Section8 (c) of the Act.The courtthere said,p. 649Employers still may not, under the guise of merely exercising their right of free speech,pursue a course of conduct designed to restrain and coerce their employees in theexercise of rights guaranteedthem by the Act.InN. L. R. B. v. Ford,1948(C. A. 6), 170 F. 2d 735, decided November 15, 1948, the courtin citing one of the earlier opinions,N. L. R. B. v. Peterson(C. A. 6), 157F. 2d 514, said:If they are couched in such phrases,or attended by such circumstances that they tendto exercise undue influence and coercion upon the employees the expressions of opinionare not protected."10This resolution is based upon consideration of all the testimony in regard to Respondent'sallowing the foreman to select straight salary or hourly basis.It was not disputed thatthe hourly basis was better pay during the fall months of the year. HART'S BAKERY, INC.471Cunningham testified that Eifert was foreman of the bun shop and on thatpoint was corroborated by the testimony of other production employees. Priceworked in the bun shop and testified that his orders and instructions were givenby Eifert among others. John Glueck, a sponge mixer, testified credibly thatE.ifertwas the foreman in the bun shop. It is clear that L. S. Hartzog in-structed Eifert and the other foreman that they had authority to hire, fire, andmake recommendations affecting the employees in their respective depart-ments.11Upon consideration of all of the evidence the undersigned is convinced that.Eifert was commonly regarded both by Respondent and the other employees asa supervisor, and finds that he was a foreman invested with duties which re-quired the exercise of his independent judgment, and was therefore, a supervisorwithin the. meaning of Section 2 (11) of the Act12In September 1948 the Respondent's plant was inspected by a Federal in-spector under the provisions of the Food, Drug and Cosmetic Act.The Re-spondent then instituted a sanitation program by making arrangements forphysical improvement of the plant and the issuance of instructions to allpersonneland particularly to supervisors.On November 2, 1948, Respondent'sofficers were called to St. Louis, Missouri, by the Federal authorities for aconference, and on return to the plant L. S. Hartzog instituteda more serioussanitation program and took definite action toward improvement of the plantsanitary conditions.At the monthly meeting held on November 6, 1948, defi-nite instructions were issued to the supervisors to clean up the plant and equip-ment and so maintain them, and to keep after the employees to carry out theinstructions or get rid of them.An action was filed against the Respondent in Federal court which chargedSeptember1948 violations of the Food, Drug and Cosmetic Act, and resultedin a substantial fine which was paid in April 1949.Eifert was discharged on November 14, 1948, and according to the Respond-ent, forusing a yeast bucket that had paint in it, without first cleaning out thepaint.The General Counsel contended that Eifert was discharged because ofhis union activity.Eifert was one of the ringleaders in the organizationalcampaignand in themeeting with McCrory in the automobile expressed himselfas favoring unionization and thus bettering wages and working conditions. 'The undersigned is convinced that Eifert's unionsympathies were a part ofthe motivation for his discharge, but makes no resolution of that issue, as ithas been foundthat he wasa supervisor.2.The discharge of GillilandEbner Gilliland, Jr., was employed by Respondent in December 1947 as ahelper on the dough mixer and then mixed sponges. He received 50 cents an hourwhen he started, had received raises to 75 cents per hour at the time of hisdischarge on November 14, 1948, and had been told by a foreman that he wasin linefor promotion.Gilliland testified credibly that as a part of his work he put on the doughtrough extensions and removed them, and it was customary to place them on thefloor when they were removed so they would be close for reuse.When the11All of the Respondent's officers and supervisors corroborated L. S. Hartzog's testimonyon this point.1'Morowebb Cotton Mills Company, 75NLRB 987;FitzgeraldMills Corporation, 77NLRB 1156. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's sanitation program was intensified in November 1948 he wasinstructed to discontinue the practice and.not set the dough trough extensionson the floor, but the habit was hard to break and in his rush to keep onschedule the early morning of November 14, he set the extensions on the floorfor a few minutes. That morning he was the first one in the shop at 4 a. in., andfound it had been painted with white- paint the day before. It was his dutyto mix yeast preparatory to mixing dough and he found his yeast bucket, whichfitted a mixing machine, had some white paint in it He felt of the paint afterhe tried to wipe it out, and it was hard. As he had nothing to clean thebucket except some strong solution used to clean the black from the outside ofpans, he proceeded to use the yeast bucket with the paint in it. There was noevidence that any products were destroyed or lost as a result.Dowdie sentGilliland to the front office where he was told by L. S. Hartzog that he wasdischarged because he used the yeast bucket with paint in it, and because heset the dough trough extensions on the floor in violation of his instructions.After his discharge Gilliland was changing his clothes and Dowdie said to him,"It's not because of your work that you're being fired," but did not elaborateon the statement.On November 11, 1948, Dowdie instructed Gilliland to ride around in his auto-mobile with McCrory.He went out of the bakery, got in the car, and McCrorydrove it around by some boxcars and stopped. Gilliland testified "John [Mc-Crory] asked me what I thought about the union and I told him I didn't knowmuch about it but I thought it would be a good thing because it would cut ourhours and raise our wage rate."He said that "he never had belonged to a unionbut he was against it because it would cost Mr. Hartzog more money."He saidthat "he thought we should organize a shop union if we wanted a union andkeep the money in our own town rather than send it off to some other city,and Raymond Sturgeon [the other employee in the car] said he was satisfiedwith his wages, and then I told John [McCrory] not to say anything to any ofthe bosses about me kicking about my hours and wages because if they cut myhours down I couldn't make any money," and he said that "we might as welljust go ahead and work the long hours because if we got a union up there theywould speed up production and do twelve hours work in eight hours."McCroryasked Gilliland if he knew what the union scale was for a dough mixer, andGilliland testified "I told him one-twenty-seven an hour for day work and one-thirty-seven for night work."McCrory also told Gilliland he knew of thepresence in town of union representatives and knew what kind of car they hadand their license number.Gilliland further testified that after his discharge McCrory told him that hehad not told Dowdie what Gilliland had said in the automobile.Kenneth Darrell Coots, night foreman in charge of production for Respondenttestified credibly that when he was made foreman he was paid 80 cents per hourand given a choice of going on straight salary ; that he was informed of hisauthority to hire, fire, and recommend transfersand raisesof employees ; thathe attended the meeting of Respondent's management and supervisors on No-vember 6, 1948, and Eifert. attended as foreman of the bun shop; that specificinstructions were given that the dough troughs were not to be placed on thefloor ; that "They had said not to put them down on the floor, but it wasn't carriedout to too great an extent" ; and that it was a failing or habit into whichemployees had fallen unless somebody was standing there to tell them not to.J.D. Kirkland, a foreman of the bread shop, testified crediblyas to theRespondent's custom and practicein regard to discharge of employees and that HART'S BAKERY, INC.473he had discussed that question with the Hartzogs and "they advised me to givea guy a second chance, to warn them before I fired them," and that he had alwaysdone that.Thus it is clear that the Respondent knew that Gilliland was definitely in favorof unionization and its advantages by his statements to McCrory, and obviouslydid not know what effect those views would have on other employees or on theoutcome of the union campaign. The Respondent conceded that it did not atthat time desire unionization of its plant, although it has since entered intocontractual and harmonious relations with the Union.The undersigned is convinced, as found above, that the Respondent madedetermined efforts to discourage unionization, and as a part of its efforts seizedupon the two incidents of neglect of duty by Gilliland to rid itself of an employeethought to be a strong union advocate. The undersigned finds, after due con-sideration of all of the evidence, that Gilliland was discharged on November14, 1948, because of his union membership and activity and not because ofinsubordination 13Thus as a matter of law, discriminating against himbecauseof his purported union activities and thereby discouraging membership in alabor organization and participation in concerted activities, within themeaningof Section 8 (a) (1) and (3) of the Act.3.Dewey PriceDewey Price was employed by Respondent in March or April 1948.He firstloaded bread into the ovens and later operated a bun machine and engaged inodd jobs in the bunshop. It was not disputed that he engaged in union activities,but the nature of his activities were strenuously disputed. Price's version wasthat Respondent made overtures to him to discover identities of ringleaders andothers active in and members of the Union. The Respondent's version was thatPrice kept running to its officials and calling them trying to advise them ofthose matters.The General Counsel contended, and adduced evidence to show, that Price wasin fact discharged for his union activity. Consideration of all of the evidencerelating to that contention raises an inference of such motive in Respondent'saction of changing Price's job on the day of his separation the latter part ofNovember 1948.However, the undersigned is convinced that such contentionsand all inferences flowing therefrom, are dispelled by Price's own testimony.After testifying that he had not applied for reemployment or reinstatement withRespondent, and was not asking the Board to award back pay, he testified that ofhis own free accord and volition he filed with the Board, on July 26, 1949, a formaldocument "Withdrawal of Charge" in which he stated "The undersigned DeweyPrice states that he was not discharged for any activity on behalf of the unionbut that he voluntarily resigned his job at Hart's Bakery ; that he has not appliedfor reinstatement ; that he does not desire reinstatement, and that he does notdesire any back pay ; and that he desires that the said complaint as far as itpertains to him be dismissed."The document was verified before a notarypublic.Under date of December 3, 1948, he received a letter of recommendationfrom the Respondent and part of it stated, "Mr. Price voluntarily resigned hisemployment and at the time of submitting his resignation stated no reason for"Where antiunion considerations precipitate discharge,such discharge is discriminatoryand prohibited by the Act, even though valid reasons exist which night warrant this action.Spencer Auto Electric, Inc.,73NLRB 1416. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis leaving the employment of the company."He accepted that recommendationwithout question.The undersigned is convinced and finds that Price voluntarily terminated hisemployment and that he was not discharged by the Respondent.4.Weldon E. CunninghamWeldon E. Cunningham was employed by the Respondent from March untilthe latter part of November 1948.His activity in the union organizationalcampaign has been set forth above. It will be recalled that Cunningham in hismeeting with McCrory in the automobile on November 11, 1948, was outspoken inhis views favoring a union with national backing, and advocated better wages,hours, and working conditions through the assistance of such a union.Cunningham had sustained a hernia prior to his employment with this Respond-ent and accordingly requested an assignment which would not require heavy lift-ing.He was put on utility and remained there until some time after Eifert andGilliland were discharged on November 14, 1948. The Respondent requested Cun-ningham to take the mixing job again, to do the work which Gilliland had been do-ing which required some heavy lifting. Cunningham took over the mixing job andafter about 2 weeks his hernia began to bother him again so he requested a trans-fer.On being advised that Respondent did not have anything else for him in thebakery, Cunningham resigned.He was asked if he considered himself dischargedand replied "No, I could not say it was a discharge, because I had told him thatI was going to quit. The only thing, he did seem to be in a hurry to get rid of meby making that statement."He requested and received a recommendation fromRespondent which he testified he was satisfied with, and considered a just andtrue recommendation. It stated, after a recitation of his employment, "Mr. Cun-ningham submitted his resignation as an employee of the company and statedat the time of his resignation that his health was such that he did not desireto continue his employment.His leaving the company was voluntary on hispart."Cunningham further testified that he joined the Navy January 4, 1949, wasfound physically qualified, and has not been operated upon for reduction of thehernia.He further testified that he has not applied for reinstatement ; is notasking any back pay ; did not make a charge or complaint to the Board ; and didnot know until a few days before his deposition was taken that he had been namedin a complaint as having been discharged.As in the case of Price the General Counsel contended that Cunningham wasin fact discharged because of his union membership and activity.There isundoubtedly an inference that the Respondent was motivated in its refusal totransfer Cunningham to a lighter job as he requested by its knowledge of. hisunion views and sympathies. Such inference, however, in the opinion of theundersigned, is more than offset by a combination of factors supporting Respond-ent's and Cunningham's contention that he resigned voluntarily, among themthe undisputed evidence that he was retained as an employee for several weeks toreplace one discharged for union activity ; that he contended that he was not amember of the Union, having agreed only to join in determining whether or notthe majority of the employees wanted the Union to represent them ; and his owncredited testimony that he told the Respondent he was going to quit and wouldstay on the job 2 weeks to assist in training a successor. HART'S BAKERY, INC.-475Upon consideration of all of the evidence the undersigned is convinced andfinds that Cunninghamvoluntarilyresigned his employment with the Respondentthe latterpart of November 194S and thathe was not discharged.As stated above, the evidence is insufficient to support a finding that Eifertwas an employee within the meaning ofthe Act andthat Respondent dischargedPrice and Cunningham for union membership or activity.The allegations ofthe complaint in regard to them should be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to constituteunfair labor practices tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in unfairlabor practices affecting commerce, it will be recommended that it cease anddesist therefrom and take certain affirmative action which the undersigned findsis necessary to effectuate the policies of the Act.The findings which have been made above are based upon the Respondent'sconduct in interrogating its employees as to their union views and sympathies,and upon its discriminatory discharge of employee Gilliland.The record doesnot disclose that the Respondent engaged in any other unfair labor practices;nor is the undersigned persuaded from the record in this case, that a dangerexists that the Respondent in the future may commit any other unfair laborpractices proscribed by the Act which are not directly related in kind to theunfair labor practices which it has.been found to have committed in the past.Under the circumstances, it will not be recommended that the Board issue theusual broad cease and desist order used where the commission of other unfairlabor practices is reasonably apprehended.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.Bakery & Confectionery Workers International Union of America, Local199, AFL,. is a labor organization within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employment of ElmerGilliland, Jr., thereby discouraging the formation of, and membership in, a labororganization, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act. 476DECISIONS OF. NATIONALLABOR RELATIONS BOARD5.The Respondent has not discriminated against Norman Eifert, Dewey Price,and Weldon Cunningham, as alleged in the complaint.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, the undersigned recommends that the Re-spondent, Hart's Bakery, Inc., Sikeston, Missouri, and its officers,agents, suc-cessors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Bakery & Confectionery Workers Interna-tional Union of America, Local 199, AFL, or any other labor organization ofits employees, by discriminating in regard to their hire and tenure of employmentor terms or conditions of employment ;(b) Interrogating employees in any manner as to their union activities, views,sympathies, or membership.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act :(a)Offer to Elmer Gilliland, Jr., immediate and full reinstatement to hisformer or substantially equivalent position," without prejudice to his seniorityor other rights and privileges ;(b)Make whole Elmer Gilliland, Jr., for any loss of pay he may have suf-fered by reason of the discrimination against him by payment to him of a sumof money equal to the amount lie would normally have earned as wages fromthe date of the discrimination against him to the date of the Respondent's offerof reinstatement to his former or substantially equivalent position, less his netearningsduring such period ;(c)Post at its plant in Sikeston, Missouri,copies ofthe notice attached tothe Intermediate Report herein, marked Appendix A. Copies of said notice, tobe furnished by the Regional Director for the Fourteenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by the Re-spondent immediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places including all places wherenotices to employees are customarily posted.Reasonable steps shallbe takenby Respondent to be sure that such notices are not altered, defaced, orcoveredby any other material ;(d)File with the Regional Director for the Fourteenth Region on or beforetwenty (20) days from the receipt of this Intermediate Report a report inwriting setting forth in detail the manner and form in which the Respondenthas complied with the foregoing recommendations.It is further recommended that unless on or before twenty (20) days fromthe receipt of this Intermediate Report, Respondent notify saidRegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring Respondent to takethe action aforesaid." In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean "former position wher-ever possible,but if such position is no longer in existence,then to a substantially equivalentposition." -SeeThe Chase National Bank of the City of New York, ,San Juan, Puerto Rico,Branch,65 NLRB 827. HART'S BAKERY, INC.477.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections) as he relies upon, together with anoriginal and six copies of a brief in support thereof ; and any party may, withinthe same period, file one original and six copies of a brief in support of theIntermediate Report. Immediately upon the filing of such statement of excep-tions and/or briefs, the party filing the same shall serve a copy thereof uponeach of the other parties.Proof of service on the other parties of all papersfiledwith the Board, shall be promptly made as required by Section 203.85.Statements of exceptions and briefs shall designate by precise citation theportions of the record relied upon and shall be legibly printed or mimeographed,and if mimeographed shall be double spaced. As further provided in saidSection 203.46, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections and exceptions thereto shall be deemedwaived for all purposes.Dated at Washington, D. C., this 2nd day of March 1950.MYERS D. CAMPBELL, Jr.,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in BAKERY & CONFECTIONERY WORK-ERS INTERNATIONAL UNION OF AMERICA, LOCAL .199, AFL, or any other labororganization of our employees, by discriminating in any manner with regardto their hire and tenure of employment, or any term or condition of employ-ment.WE WILL NOT interrogate. our employees in any manner as to their unionactivities, views, sympathies, or memberships.WE WILL OFFER Elmer Gilliland, Jr., immediate and full reinstatement tohis former or substantially equivalent position without prejudice to anyseniority or other rights and privileges previously enjoyed, and make himwhole for any loss of pay suffered as the result of the discrimination.WE WILL NOT discriminate in regard to hire or tenure of employment orany term or condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, remain, or refrain from becoming mem-bers of the above-named union or any other labor organization except to theextent that this right may be affected by an agreement in conformity with Section8 (a) (3) of the Act.HART's BAKERY, INC.,Employer.Dated --------------------------By ----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.